Cavanagh, J.
(concurring). I agree with much of the lead opinion. For example, I agree that the petitioner has not spent enough time outside the supervision of parole authorities to demonstrate that he understands, and will conform to, the standards imposed on members of the bar. I agree that he cannot now be safely "recommended to the *146public, the courts, and the legal profession as a person fit to be consulted by others and to represent them and otherwise act in matters of trust and confidence . . . .” MCR 9.123(B)(7). I also agree that it would be helpful if the rules provided a minimum spacing between subsequent petitions.
I write separately, however, because I do not feel that a published opinion is the appropriate vehicle to set that minimum spacing at five years. I do not necessarily disagree with the five-year ban; I merely believe that the proper way to effect the change is by amending the court rules. The same can be said regarding the issue of permanent disbarment. If such a penalty is to be created, it should be done through the rule-making process provided in MCR 1.201.
The primary benefits of pursuing such a course are that it provides an opportunity for any interested parties to comment on the proposed changes, and it would let disbarred attorneys know exactly where they stand vis-á-vis reinstatement. Moreover, amending the court rules is superior to constantly interfering with the discretionary decisions of the Attorney Discipline Board each time we feel a wrong decision is made.